                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



AARON WOOLES,

                       Plaintiff,

       v.                                            Civil Action 2:18-cv-1206
                                                     Chief Judge Edmund A. Sargus, Jr.
                                                     Magistrate Judge Kimberly A. Jolson
UNITED PARCEL SERVICE,
INC. (OHIO),

                       Defendant.

                            STIPULATED PROTECTIVE ORDER

       IT IS HEREBY STIPULATED BY AND BETWEEN Plaintiff Aaron Wooles and

Defendant United Parcel Service, Inc. (Ohio) (“UPS”), as follows:

       WHEREAS, information has been and may be sought, produced, or exhibited by and

among the parties to the above-referenced action. Information has also been and may be sought

and produced by subpoenaed parties. Some but not all of the information sought may include

protected health information as defined under 45 CFR § 160.103 as well as competitively sensitive

information, proprietary information, trade secrets (the “Confidential Information,” further defined

herein).

       NOW, THEREFORE, this Stipulated Protective Order is necessary to protect such

Confidential Information and such protection shall be according to the following terms:

       1.         CONFIDENTIAL INFORMATION.             Any party to this action may designate

materials as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” if that party makes a good

faith determination that the material contains or constitutes “Confidential Information” as further

defined herein.
               a.      Confidential Material. Confidential Information may include, without

limitation, confidential personal information, medical information, trade secrets, proprietary

research and development, competitively sensitive information, or any other such proprietary

commercial information that is not publicly available.

               b.      Protected Health Information. All material containing “protected health

information” as defined under 45 CFR § 160.103 shall be designated CONFIDENTIAL by the

producing party.

       2.      Any information or document sought which is asserted by any of the parties to

contain or constitute Confidential Information, shall be so designated by said party in writing, and

shall be segregated from other information or documents being submitted or produced.

Information or documents so designated shall be clearly and prominently marked on their face

with the legend: “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” depending on the

sensitivity of the Litigation Material. As used herein, “Litigation Material” means any document,

information, or other thing produced or exchanged by and among all Parties or received from non-

parties, including, but not limited to, all deposition testimony; testimony taken at hearings or other

proceedings; interrogatory answers; declarations; documents and all other discovery materials

whether produced informally or in response to discovery requests; expert testimony; and filing

motions, transcripts, and exhibits. Any person or entity may, within ten (10) days of the receipt

of a transcript of oral testimony, designate the testimony or any exhibits referenced therein as

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by so notifying the other parties of such

designation in writing.     Any document or information marked as “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” shall be used in accordance with paragraphs 3 - 5 below,

exclusively and solely for purposes of this litigation and for no other purpose whatsoever.




                                                  2
        3.       In the absence of prior written permission from the individual or entity asserting

confidential treatment, or an order by the Court, any Confidential Information submitted or

produced in accordance with the provisions of paragraph 2 that are marked “CONFIDENTIAL”

shall not be disclosed to any person other than: (i) the parties and their attorneys in this action,

including any necessary support personnel assisting such attorneys, (ii) qualified persons taking

testimony involving such documents or information, and necessary stenographic and clerical

personnel; (iii) technical experts or other expert witnesses and their staff who are employed for

purposes of this litigation, (iv) the Court and any personnel of the Court, and (v) the producing or

submitting party during its or his or her deposition or testimony.

        4.       Confidential Information submitted in accordance with the provisions of paragraph

2 shall not be made available to any person designated in paragraph 3(ii) or (iii) unless such person

shall have first read this Order, agreed to be bound by the terms thereof as set forth in the attached

Exhibit A, agreed not to reveal such Confidential Information to anyone other than persons

designated in paragraph 3, and agreed to use such Confidential Information solely for the purpose

of this litigation.

        5.       Any party or non-party in this Action may designate Litigation Material as

“ATTORNEYS’ EYES ONLY” upon making a good faith determination that the Litigation

Material contains information not in the public domain that is not only “CONFIDENTIAL,” but

also contains or discloses competitively sensitive information, proprietary information, or trade

secrets pursuant to the Ohio Uniform Trade Secrets Act, Ohio Revised Code Section 1333.61,

including but not limited to detailed financial statements, business proposals, business strategies,

or rate information, where disclosure would reasonably be deemed to result in a competitive harm




                                                  3
to the business of the designating party or non-party as determined under existing law in the 6th

Circuit.

       The Parties shall endeavor not to overuse the “ATTORNEYS’ EYES ONLY” designation.



       6.      Notwithstanding the provisions to timely designate Confidential Information under

the foregoing paragraphs for documents that are produced after the entry of this Protective Order,

the inadvertent failure to designate any information as “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” will not be deemed to waive a later claim that such information is Confidential

Information. Nothing herein shall preclude any party to this action from changing that party’s

initial designation regarding the confidentiality of any such documents and notifying the other

parties in writing of that change; provided, however, that it shall not be deemed a breach of this

Protective Order for any action to have been taken by a party or its counsel with respect to such

information consistent with the original designation or non-designation of such information prior

to receipt of such notice. A party receiving such written notice shall make every reasonable effort

to retrieve any inadvertently disclosed materials from persons not authorized to receive them

pursuant to this Protective Order.

       7.      If the Court orders, or if all parties agree, that access to, or the dissemination of,

information submitted or marked as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” as

appropriate shall be made to persons not included in paragraphs 3 and 5, all such persons shall be

subject to the terms and conditions of this Order with respect to any such Confidential Information.

       8.      Any Confidential Information submitted to the Court in connection with a motion,

pretrial, or other proceeding within the purview of this litigation shall be submitted as set forth in

paragraphs 2 or 5 under seal, pursuant to obtaining proper leave of Court under S.D. Ohio Civ. R.




                                                  4
5.2.1, and shall be maintained by the Clerk of Courts under seal until otherwise ordered by the

Court or agreed upon by the parties in writing. Only the Court and counsel of record for the

respective parties, as well as the parties, shall have access to such Confidential Information.

        9.      The parties and their attorneys agree that any Confidential Information submitted

as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” as appropriate pursuant to paragraphs

2 or 5 is to be treated as such until all parties agree otherwise in writing or until the Court otherwise

orders. A party shall not be obligated to challenge the propriety of designating any Confidential

Information at the time such designation is made, and failure to do so shall not preclude a

subsequent challenge thereto. In the event that a party disagrees at any stage of these proceedings

with the designation by the producing party of any information as “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY,” the parties shall try first to resolve such dispute in good faith on

an informal basis. If the dispute cannot be informally resolved, the party objecting to the

designation may seek appropriate relief from this Court, and must do so promptly upon notification

by the other party that said dispute cannot be resolved by agreement. Nothing herein shall relieve

the producing party from the burden of proof to make the evidentiary showing required to support

the designation.

        10.     The parties and their attorneys shall take all necessary and proper steps to preserve

the confidentiality of, and to protect the rights of the individual or entity asserting confidential

treatment with respect to, any Confidential Information designated by said individual or entity in

accordance with paragraphs 1 or 4.

        11.     All persons having knowledge of, access to, or possession of any Confidential

Information as a result of this litigation shall refrain from disclosing any portion of such




                                                   5
Confidential Information to any other person or entity except as otherwise permitted by this Order,

by this Court, or by the parties in writing.

       12.     If Confidential Information submitted or produced in accordance with paragraph 1

is disclosed to any person other than in the manner authorized by this Order, the party responsible

for the disclosure must immediately bring all pertinent facts relating to such disclosure to the

attention of the party asserting confidential treatment and, without prejudice to other rights and

remedies of the party asserting confidential treatment, make every effort to prevent further

disclosure by the responsible party or by the person who was the recipient of such information.

       13.     The parties agree that any inadvertent disclosure of any privileged material shall

not result in the waiver of any associated privilege nor result in a subject matter waiver of any

kind. The parties agree, however, that the disclosure of any particular material shall cease to be

“inadvertent” if, five (5) business days after the receiving party both notifies the producing party

that it has received the material and provides a copy of the material, the producing party does not

request that the material be returned. If the producing party requests the return of material under

a claim of privilege, then the receiving party shall, within five (5) business days: (a) return the

material and destroy all copies of thereof, or (b) advise the producing party that a dispute exists

concerning the claimed privilege. If the receiving party exercises option (b), above, receiving

party shall thereafter promptly file an appropriate motion with the Court under seal for

determination of whether the material is privileged. While such motion is pending, that material

shall be deemed “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” as appropriate and shall

be treated by the parties in a manner consistent with said designation In either situation, the

receiving party shall make no copies of the material.




                                                 6
       14.     The Court shall have power to modify this Order at the request of any party and

upon a showing of good cause. The Court shall also have the power to enforce this Order in

conformity with the Federal Rules of Civil Procedure and other applicable law.

       15.     Within sixty (60) days after termination of this litigation, the parties shall assemble

and return to the party asserting confidential treatment all items containing Confidential

Information submitted or produced in accordance with paragraphs 1 or 4. At the option of the

party asserting confidential treatment, the parties may elect to destroy all items containing

Confidential Information submitted or produced in accordance with paragraphs 1 or 4. If either

party elects to have its Confidential Information destroyed rather than returned, the other party

shall send written verification that the documents have in fact been destroyed. All copies of

documents containing notes or other attorney work product shall be destroyed. In addition, all

summaries, extracts, or compilations taken from such shall be destroyed.

       16.     This Order shall remain binding after the conclusion of this litigation unless

otherwise ordered by the Court, and the Court shall retain jurisdiction over all parties bound hereby

for the purposes of this Order.

       17.     Neither this Order nor the designation of any item as Confidential Information shall

be deemed to preclude any party from seeking, on an appropriate showing, lesser or greater

protection with respect to the confidentiality of any document, written discovery response, or

testimony.

       18.     Neither this Order nor the designation of any item as “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” as appropriate shall be construed as an admission that such

material or testimony would be admissible in evidence in this litigation.




                                                 7
        19.     Nothing in this Order shall preclude any party from using its own Confidential

Information in any manner it chooses.

        20.     It is the spirit and intent of this document to maintain confidentiality of Confidential

Information. Its intent is not to inhibit the parties from pursuing and presenting their case on the

merits in this litigation and in the event of a dispute about its interpretation, the interpretation shall

be made with this spirit and intent considered. The Court shall have jurisdiction to adjudicate any

disputes regarding interpretation of this Order.

        IT IS SO ORDERED.



Date: March 4, 2019                                      /s/ Kimberly A. Jolson
                                                         KIMBERLY A. JOLSON
                                                         UNITED STATES MAGISTRATE JUDGE




                                                    8
AGREED:

/s/ Bradley Jeckering                      /s/ Charles M. Roesch
Bradley Jeckering (0092299)                Charles M. Roesch (0013307)
Joel Sprout (0091677)                      Zachary J. Weber (0097997)
D. Luke Meenach (0096286)                  Dinsmore & Shohl LLP
Jeckering & Associates, LLC                255 E. Fifth Street, Suite 1900
16 S. Main Street                          Cincinnati, Ohio 45202
Mechanicsburg, Ohio 43044                  Tel: (513) 977-8178
Tel: (937) 896-2222                        Fax: (513) 977-8141
Fax: (614) 515-4905                        chuck.roesch@dinsmore.com
brad@centralohiolegal.com                  zachary.weber@dinsmore.com
joel@centralohiolegal.com
luke@centralohiolegal.com                  Attorneys for Defendant United Parcel
                                           Service, Inc. (Ohio)
Attorneys for Plaintiff Aaron Wooles




                                       9
